    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 1 of 7. PageID #: 1




                     THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

DENISE MONAK                                 :
312 N. Erie Beach Rd                         :
Lakeside, Ohio 43440                         :
                                             :
                                             :
               Plaintiff,                    :   CASE NO. 3:20-cv-2682
                                             :
       v.                                    :   JUDGE
                                             :
                                             :   MAGISTRATE JUDGE
LAKESIDE CHAUTAUQUA REALTY                   :
LIMITED                                      :
213 W. 3rd St                                :   Jury Demand Endorsed Herein
Lakeside Marblehead, OH 43440                :
                                             :
c/o Agent, ACFB Incorporated                 :
41 S. High St, Suite 2600                    :
Columbus, OH 43215                           :
                                             :
               Defendant.                    :

                                     COMPLAINT

       NOW COMES Plaintiff Denise Monak (“Plaintiff”) and proffers this Complaint

for damages against Defendant Lakeside Chautauqua Realty Limited (“Defendant”).

                                JURISDICTION AND VENUE

       1.     This action is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq. Thus, this Court has jurisdiction under 28 U.S.C. § 1331.

       2.     Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

an employment relationship with Defendants in the Northern District of Ohio, Plaintiff

performed her job duties there, and Defendant is doing and has done substantial business

in the Northern District of Ohio.

       3.      Plaintiff was an “employee” as defined by the Fair Labor Standards Act.
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 2 of 7. PageID #: 2




          4.    Defendant is an “employer” as defined in by the Fair Labor Standards Act.

                                      THE PARTIES

          5.    Plaintiff is a natural person residing in Ottawa County, Ohio.

          6.    Defendant is a domestic limited liability company incorporated under the

laws of the State of Ohio.

          7.    Defendant conducts business in the Northern District of Ohio and

employed Plaintiff in the Northern District of Ohio.

                                   FACTUAL BACKGROUND

          8.    Plaintiff was hired by Defendant in 2011 as a Cottage Rental Agent. A few

years later, her Plaintiff merged into a Rental Agent/Property Manager position.

          9.    Plaintiff’s employment with Defendant was devoid of any significant

performance or disciplinary issues. In fact, Plaintiff received consistently strong customer

reviews over the course of nearly 11 years with Defendant

          10.    As a Rental Agent/Property Manager, Plaintiff’s job duties consisted of

coordinating reservations for the rental properties, updating and checking Property

Management Agreements and sending to her supervisor for approval, recording Property

Management Agreements in Lakeside’s system, recording reservations in Lakeside’s

system, collecting payments from guests and delivering payments to Lakeside’s

administration office, requesting and arranging maintenance and cleaning of the rental

properties, answering phone calls from guests and owners, and resolving issues with

guests.

          11.    Nearly all of Plaintiff’s jobs and duties required supervisor approval.




                                              2
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 3 of 7. PageID #: 3




        12.    At all relevant times, Plaintiff was considered an employee of

Respondent.

        13.    At the time of her hire, Plaintiff received a wage of $12 per hour. By the

time of her termination, Plaintiff received a wage of $17.18 per hour.

        14.    In or around early August 2020, Defendant hired a new CEO – Daniel

Rogers.

        15.    Formulating a new plan for the structure of the organization was one of

Mr. Rogers’s goals as the new CEO. In September, Mr. Rogers shut down the rental

office for one week so he could “change things around.”

        16.    However, Mr. Rogers’s attitude towards some of the workers was hostile.

At one point, speaking to Plaintiff, Mr. Rogers said, “I own you.” At another time,

Plaintiff expressed that she wanted to speak with the HR department, to which he

responded, “not without me present.”

        17.    Mr. Rogers also told Plaintiff that she would soon be classified as an

independent contractor, despite the fact that she had been an employee since her hire in

2011.

        18.    Plaintiff suffers from severe anxiety, which stemmed from a very violent

choking incident in her past. Consequently, she is unable wear a mask at work, as she

was asked to do because of the pandemic. Defendant required all employees to wear

masks while at work.

        19.    Plaintiff emailed HR Representative, John Mann, expressing her concern

about being required to wear a mask. Plaintiff sent this email in confidence.




                                             3
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 4 of 7. PageID #: 4




       20.      Unfortunately, Mr. Mann informed Mr. Rogers about Plaintiff’s anxiety

and inability to wear a mask. This was upsetting to Plaintiff because she did not feel

comfortable with Mr. Rogers and did not want him to know intimate details of her life.

       21.      Nonetheless, Mr. Rogers emailed Plaintiff and asked to set up a meeting

to discuss her anxiety and inability to wear a mask. Plaintiff agreed to meet.

       22.      During the meeting, Mr. Rogers told Plaintiff that Defendant wanted to

keep her safe by preventing her from having any human contact.

       23.      Mr. Rogers also asked Plaintiff to become an independent contractor. He

asked her to draft a contract with a wage and job description and gave her two business

days to write up the contract.

       24.      Plaintiff was perplexed by this request because she was never told why

she had to become an independent contractor, nor did she know how to draft a contract.

But because she could not wear a mask, she left the meeting and planned on drafting the

contract.

       25.      However, because Plaintiff did not know how to draft a contract or know

what becoming an independent contract entailed, she decided to take medication for her

anxiety – which would allow her to wear a mask – so that she could remain at work in her

current position.

       26.      Plaintiff informed Mr. Rogers of this decision.

       27.      On Monday, October 5, 2020, when the contract was due, Plaintiff

emailed Mr. Rogers and said, “After many prayers, thoughts and conversations, I am now

taking medications for my anxiety. I will now be wearing a mask when necessary and




                                             4
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 5 of 7. PageID #: 5




when 6’ social distancing is not possible. There will not be a need for ‘no human contact’

or isolation.”

        28.      Nonetheless, because Mr. Rogers still wanted Plaintiff to become an

independent contractor, he refused to allow her to remain in her position.

        29.      Mr. Rogers responded to Plaintiff’s email by saying, “[w]hile I’m happy

for you to have reached the personal decisions you’ve reached, moving you to a contract

position may be the best all around decision as an employee of Lakeside.”

        30.      But, again, Mr. Rogers never explained why. Plaintiff was clearly an

employee and her job duties do not support classification as an independent contractor.

        31.      Three days later, on or around October 8, 2020, Plaintiff expressed to Mr.

Rogers in a meeting that she did not think she should become an independent contractor,

as she had done some of her own research and did not believe that her job duties were

that of an independent contractor.

        32.      Plaintiff opposed her reclassification to that of an independent contractor

because this reclassification would have been unlawful since her job duties demonstrate

that she is an employee.

        33.      As soon as Plaintiff told him that she did not believe she should be

classified as an independent contractor, Mr. Rogers terminated her.

        34.      Mr. Rogers claimed that part of the reason for Plaintiff’s termination was

poor customer service. Mr. Rogers gave this reason despite Plaintiff not having any

negative performance history in her personnel file.

        35.      Moreover, Mr. Rogers told Plaintiff that she would not be allowed to

enter Lakeside’s premises for one year.


                                              5
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 6 of 7. PageID #: 6




       36.      Accordingly, Defendant’s reason for terminating Plaintiff is untrue,

pretextual, and retaliatory.

       37.      Notably, since Plaintiff’s termination, Defendant has hired two other

employees to fulfill Plaintiff’s previous job duties.

       38.      Defendant has hired 24-year-old (approximately) Emily Messino, Vice

President of Hospitality, and 47-year-old (approximately) Lisa Redett, Director of

Cottage Rentals. In their performance of Plaintiff’s previous job duties, neither Ms.

Messino nor Ms. Redett are classified as contractors.

                                        COUNT I
                                     FLSA Retaliation

       39.      All of the preceding paragraphs are realleged as if fully rewritten herein.

       40.      This claim is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, et seq.

       41.      Plaintiff, an employee, engaged in a protected activity when she opposed

Defendant’s attempt to misclassify her as a contractor.

       42.      Defendants knew that Plaintiff engaged in such protected activity.

       43.      A causal connection between the protected activity and the adverse

employment action exists because in the same meeting where Plaintiff engaged in such

protected activity, Defendant terminated Plaintiff.

       44.      Because Plaintiff engaged in the aforementioned protected activity,

Defendant took an adverse employment action by terminating Plaintiff’s employment and

denying her the salary, benefits, and other terms, privileges, and conditions of

employment for which Defendant is liable.




                                              6
    Case: 3:20-cv-02682-JJH Doc #: 1 Filed: 12/02/20 7 of 7. PageID #: 7




       45.     As a direct and proximate result of Defendant’s willful and intentional

conduct, Plaintiff has suffered and continues to suffer damages in an amount not

presently ascertainable. Accordingly, Plaintiff seeks liquidated damages, punitive

damages, interest and attorneys’ fees, and all other remedies available, as a result of

Defendant’s retaliation in violation of 29 U.S.C. §215.

WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits,

statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

pay, compensatory damages and punitive damages in an amount to be determined at trial,

but in any event not less than $75,000.00 and any and all other relief, which the Court

deems just and appropriate.

                                                  Respectfully submitted,


                                                  /s/ Rachel Sabo Friedmann, Esq.
                                                  Rachel Sabo Friedmann (0089226)
                                                  Peter G. Friedmann (0089293)
                                                  (Rachel@TheFriedmannFirm.com)
                                                  (Pete@TheFriedmannFirm.com)
                                                  The Friedmann Firm LLC
                                                  1457 S. High Street
                                                  Columbus, Ohio 43207
                                                  (614) 610-9757: Phone
                                                  (614) 737-9812: Fax



                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.


                                                  /s/ Rachel Sabo Friedmann, Esq.
                                                  Rachel Sabo Friedmann (0089226)


                                             7
